UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-6490



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


BERNARD GIBSON, JR.,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Peter J. Messitte, District Judge. (8:94-
cr-0454-PJM)


Submitted:   November 15, 2007       Decided:    November 21, 2007


Before WILLIAMS, Chief Judge, and MOTZ and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Bernard Gibson, Jr., Appellant Pro Se. Sandra Wilkinson, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Bernard Gibson, Jr., seeks to appeal the district court’s

order treating his petition for a writ of audita querela as a

successive 28 U.S.C. § 2255 (2000) motion and dismissing it on that

basis.    The order is not appealable unless a circuit justice or

judge    issues   a   certificate     of    appealability.       28   U.S.C.

§ 2253(c)(1) (2000); Reid v. Angelone, 369 F.3d 363, 369 (4th Cir.

2004).    A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”             28

U.S.C. § 2253(c)(2) (2000).     A prisoner satisfies this standard by

demonstrating     that   reasonable    jurists    would   find    that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the district court is likewise debatable.         Miller-El v. Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484

(2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).            We have

independently reviewed the record and conclude that Gibson has not

made the requisite showing.     Accordingly, we deny a certificate of

appealability and dismiss the appeal.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                  DISMISSED


                                    - 2 -